DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages. 9-11, filed 11/19/2020, with respect to the rejection(s) of claim(s) 1-5, 7-14 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of McDonald (US 2013/0245734 A1), as previously cited, in view of Feng (US 2013/0110213 A1).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 13, more language is needed in the preamble for what kind of lead is being claimed and what the lead is being used for. The conductors being formed of a first and second material need more definition as conductors being made of a material is an inherent characteristic. It is unclear whether or not the lead body insulator is the same thing as the electrical insulator. There must 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-5 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of McDonald (US 2013/0245734 A1) (cited previously) in view of Feng (US 2013/0110213 A1).
Regarding claim 1 and 13, Mcdonald discloses a lead (eg. Fig. 1-4, lead 106), comprising: at least a first conductor (eg. Fig. 3A-B, 302) and a second conductor (eg. Fig. 3A-B, 302A), said first conductor 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MacDonald to have the RF impedance of conductors to be different from each other using different materials to prevent RF from causing heating and subsequent tissue damage (eg. Para. 5-6, 45-47).
Feng teaches a lead with first, second, and third conductors (eg. 441, 443, and 445, conductors and shielding layer, also a conductor) arranged with insulation layers in between (eg. 442, and 444) with the third conductor 445 just having an outer sheath (eg. Fig. 10, 446, Para. 52-59). 
It would have been obvious to have combined the invention of McDonald with the conductor and insulator arrangement of Feng to provide better protection and mechanical strength while also improving conductivity (eg. Para. 62).
Regarding claim 2 and 14, McDonald and Feng discloses first material and said second material are chosen such that said first and second conductors respectively comprise a resonance frequency that is different from a frequency used in a magnetic resonance imaging device (eg. Para. 39-40).  
Regarding claim 3, McDonald and Feng discloses first material and said second material are selected from the group consisting of: ceramics, polymers, ETFE, PFA, PTFE, polyimides, aluminum oxides, barium titanate, and titanium dioxide (eg. Para. 45).
Regarding claim 4, McDonald and Feng discloses the first and the second conductors each form a helical coil (eg. Fig. 5-7, Para. 48, conductors in the lead can be coiled).
Regarding claim 5, McDonald and Feng discloses first and second conductors are two of said plurality of conductors, each of said conductors other than said first and second conductors has said electrically conducting core and a further electrical insulator surrounding said electrically conducting core, said further electrical insulator formed from a material selected from the group consisting of said first material, said second material, and a further material being different from said first and second materials (eg. Fig 3A-3B).
Regarding claim 10, McDonald and Feng discloses the lead is a medical lead (eg. Para. 49).
Regarding claim 11, McDonald and Feng discloses the lead is an electrode lead having a plurality of electrodes (eg. Fig. 3A-3B, electrodes 104).
Regarding claim 12, McDonald and Feng discloses the lead is adapted for spinal cord stimulation (eg. Para 49).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald (US 2013/0245734 A1) (cited previously) in view of Feng (US 2013/0110213 A1), further in view of Zhao (US 9399129 B2) (cited previously).

Regarding claim 7, the combined invention of McDonald and Feng discloses the invention of claim 5, but does not at least one further conductor is electrically insulated with respect to its surrounding by means of said electrical insulator and said further electrical insulator of adjacent ones of said conductors and/or by means of said lead body insulator.
Zhao teaches having a mix of insulated and uninsulated conductors (eg. Fig. 4, Col. 7, Ln. 1 – Col. 8, Ln. 16).
It would have been obvious to have combined the invention of McDonald and Feng with the multi-filar multilayer coil as taught by Zhao to provide pacing circuit redundancy (eg. Col. 7, Ln. 1-15).
Regarding claim 8, the combined invention of McDonald, Feng, and Zhao discloses first and second conductors are co-radial and/or co-axial helical coils (eg. Zhao, Fig. 5-7).
Regarding claim 9, the combined invention of McDonald, Feng, and Zhao discloses plurality of conductors form an inner coil structure and a co-axial outer coil structure surrounding said inner coil structure, wherein each of said inner coil structure and said co-axial outer coil structure contain at least one of said conductors of said plurality of conductors (eg. Zhao, Fig. 5-7, Col. 9 Ln. 50 – Ln. 10 Ln. 9).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792